Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a window cover; a touch panel disposed on the window cover; an antenna layer imprinted on one surface of the touch panel, such that the antenna layer is disposed between the window cover and the touch panel; and a display panel disposed on another surface of the touch panel; wherein the antenna layer comprises a resin layer imprinted on the one surface of the touch panel, and the resin layer includes: at least one groove imprinted in the resin layer, and a conductive ink in the at least one groove, so that the resin laver having the at least one groove with the conductive ink therein, is disposed between the window cover and the touch panel.
Regarding independent claim 8, patentability exists, at least in part, with the claimed features of a window cover; a window protection layer disposed on one surface of the window cover; an antenna layer imprinted on one surface of the window cover such that the antenna layer is disposed between the window cover and the window protection layer; and a touch panel disposed on another surface of the window cover; a 
Regarding independent claim 15, patentability exists, at least in part, with the claimed features of a window cover; a touch panel disposed on the window cover; a display panel disposed on one surface of the touch panel; and an antenna layer imprinted on the one surface of the touch panel such that the antenna layer is disposed between the touch panel and the display panel; wherein the antenna layer comprises a resin layer imprinted on the one surface of the touch panel, and the resin layer includes: at least one groove imprinted in the resin layer, and a conductive ink in the at least one groove, so that the resin laver having the at least one groove with the conductive ink therein, is disposed between the display panel and the touch panel.

Claims 2-7 depend from claim 1, claims 9-14 depend from claim 8, claims 16-19 depend from claim 15 and are included in the allowable subject matter.
Burns et al. (US 2014/0232609), Chung et al. (US 2015/0068787), Homolle et al. (US 7289066), Kobayashi (US 2017/0052639) and Chiang et al. (US 2010/0026590) are all cited as teaching some elements of the claimed invention including a window cover, touch panel, antenna layer, display panel, resin layer including a groove, as well as, an inductive ink in a groove therein.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AWAT M SALIH/Primary Examiner, Art Unit 2845